United States Court of Appeals
                       REVISED OCTOBER 4, 2005
                                                                Fifth Circuit

              IN THE UNITED STATES COURT OF APPEALS          F I L E D
                                                             August 25, 2005
                        FOR THE FIFTH CIRCUIT
                        _____________________            Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-60358
                        _____________________


INGALLS SHIPBUILDING

               Plaintiff - Appellant - Cross-Appellee
   v.

FEDERAL INSURANCE CO

               Defendant - Appellee
   v.

TRANSOCEAN OFFSHORE INC

               Cross-Appellant

----------------------------------------

NIGEL S BROUSSARD

               Plaintiff
   v.

TRANSOCEAN OFFSHORE INC; ET AL

               Defendants

TRANSOCEAN OFFSHORE INC

               Defendant - Cross Defendant - Counter
               Claimant - Cross-Appellant
   v.

CERTIFIED EMPLOYEE SERVICES INC

               Defendant - Appellee
   v.
MH PYRAMID INC
                 Defendant - Cross Claimant - Cross
                 Defendant - Cross-Appellee
   and

CRAFT WELDING & CONTRACTING CO

                 Defendant - Cross Claimant - Counter
                 Defendant - Cross-Appellee
   v.

INGALLS SHIPBUILDING

                  Appellant - Cross-Appellee

---------------------------------------
TRANSOCEAN OFFSHORE

                  Plaintiff - Appellee - Cross-Appellant
   v.

TUDOR INSURANCE CO; ET AL

                  Defendants

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA; NATIONAL FIRE & MARINE INSURANCE COMPANY

                  Defendants - Appellants - Cross-Appellees

                           _____________________

                                No. 03-60557
                           _____________________

INGALLS SHIPBUILDING

                  Plaintiff
   v.

FEDERAL INSURANCE COMPANY

                  Defendant

---------------------------------------------
TRANSOCEAN OFFSHORE

                Plaintiff - Appellee
   v.

TUDOR INSURANCE COMPANY; ET AL

                Defendants

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA; NATIONAL FIRE & MARINE INSURANCE COMPANY

                Defendants - Appellants

                      ---------------------
          Appeals from the United States District Court
            for the Southern District of Mississippi
                      ---------------------

         ON PETITION FOR REHEARING AND REHEARING EN BANC

Before WIENER and PRADO, Circuit Judges, and LITTLE, District
Judge.*

PER CURIAM:

     The Petition for Rehearing filed by National Union Fire

Insurance Company of Pittsburgh, Pennsylvania (“National Union”)

is DENIED, and as no member of this panel nor judge in regular

active service on the court has requested that the court be

polled on rehearing en banc (FED. R. APP, P.   AND   5TH CIR. R. 35),

the Petition for Rehearing En Banc is also DENIED.

     The Petition for Panel Rehearing filed by National Fire &

Marine Insurance Company (“National Fire”) is GRANTED in part,

for the limited purpose of modifying the portion of our opinion


     *
      District Judge for the Western District of Louisiana, sitting
by designation.
that remanded for the district court to re-determine the amount

of Transocean’s defense costs for which National Fire is

responsible.   That portion of our opinion is hereby deleted and

withdrawn.   Therefore, the district court’s original calculation

of the portion of Transocean’s defense costs for which National

Fire is obligated is AFFIRMED.